Citation Nr: 0942306	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  04-18 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease, 
claimed as right leg disorder, right foot disorder, and right 
arm disorder due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Stephan Freeman, Esq.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1988 to 
December 1992, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In August 2006, the Board remanded the claim for further 
development.  In January 2009, the claim was again remanded 
by the Board for compliance with mandatory directive of both 
statute and case law.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

 
REMAND

The Veteran filed a claim for service connection for 
Parkinson's disease, claimed as right leg, arm, and foot 
disorder due to Gulf War syndrome.  The Board has reviewed 
the claims file and is aware that the Veteran's service 
treatment records were available to the RO and the VA 
examiners.  However, the records are not currently located 
within the file.  Accordingly, the Board remands this case to 
the RO for the purpose of attempting to obtain the service 
treatment records. 

Accordingly, the case is remanded for the following actions: 

1. The RO should attempt to secure the 
veteran's service treatment records 
through official channels.  If the RO is 
unable to locate the records, the RO 
should make a formal finding that the 
records are unavailable. 

2. Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 
No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655. 
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


